Citation Nr: 0921520	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for left knee 
disability.  

3.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to a rating in excess of 10 percent for low 
back disability prior to July 26, 2005, and entitlement to a 
rating in excess of 20 percent from that date.  

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In a 
May 2003 rating decision, in pertinent part, the RO denied an 
increased (compensable) rating for the Veteran's service-
connected bilateral hearing loss and denied an increased 
rating for the Veteran's service-connected low back 
disability, then rated as 10 percent disabling.  The Veteran 
disagreed with those decisions and perfected his appeal as to 
his increased rating claims.  Subsequently, in a decision 
dated in January 2006, a Decision Review Officer at the RO 
granted an increased rating, to 20 percent, for the Veteran's 
service-connected low back disability, and the Veteran 
continued his appeal.  

In addition, in a rating decision dated in February 2004, the 
RO, in pertinent part, denied service connection for left and 
right knee disabilities and also denied service connection 
for PTSD.  The Veteran disagreed with those decisions and has 
perfected his appeal on these service connection claims.  

The Veteran testified at a Board hearing held at VA 
facilities in San Antonio, Texas, in February 2009.  

The issue of service connection for psychiatric disability, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of the presence of arthritis 
of the right or left knee in service or to a compensable 
degree within the first post-service year, and the 
preponderance of the evidence is against finding any current 
right or left knee disability had its onset in service or is 
causally related to service, including any injury in service.  

2.  Prior to July 26, 2005, the Veteran's service-connected 
low back disability was manifested primarily by slight 
limitation of motion of the lumbar spine with tenderness to 
palpation and substantial chronic pain with increased pain on 
use.  

3.  From July 26, 2005, the Veteran's service-connected low 
back disability has been manifested primarily by moderate 
limitation of motion of the lumbar spine with tenderness to 
palpation and substantial chronic pain with increased pain on 
use.  

4.  During the appeal period, the Veteran's service-connected 
bilateral hearing loss was no worse that Level I in either 
ear.  


CONCLUSIONS OF LAW

1.  Service connection for right knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Service connection for left knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  Prior to July 26, 2005, the criteria for a 20 percent 
rating, but no higher, were met for the Veteran's service-
connected low back disability.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71 Diagnostic Codes 5003, 5292, 
5295 (2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71 
Diagnostic Codes 5003, 5237, 5242 (2008).  

4.  From July 26, 2005, the criteria for a 40 percent rating, 
but no higher, have been met for the Veteran's service-
connected low back disability.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71 Diagnostic Codes 5003, 5292, 
5295 (2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71 
Diagnostic Codes 5003, 5237, 5242 (2008).  

5.  The schedular criteria for an increased (compensable) 
schedular rating for the Veteran's bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in March 2003, prior to the 
rating decisions that denied service connection for bilateral 
knee disabilities and increased ratings for the Veteran's 
service-connected hearing loss and service-connected low back 
disability, the Houston RO addressed those claims and 
explained to the Veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service, and 
the RO explained that the relationship was presumed for 
veterans who have certain chronic disease that became evident 
with in a specific time after discharge from service.  In the 
same letter, the RO told the Veteran that in order to 
substantiate a claim for an increased disability evaluation 
for a particular service-connected condition, the medical 
evidence must show that the impact of the disability on his 
physical or medical condition had increased in severity.  The 
RO outlined what evidence VA would obtain and what 
information and evidence the Veteran should provide.  The RO 
explained that VA is responsible for getting relevant records 
from Federal agencies and that on his behalf VA would make 
reasonable efforts to obtain other records for which he 
provided appropriate release authorization.  The RO 
emphasized to the Veteran that it is his responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  

In addition, in a March 2006 letter to the Veteran, the 
Houston RO told the Veteran that it was working on his appeal 
for an increased evaluation for his service-connected low 
back disability and his service-connected bilateral hearing 
loss and that it was working on his service connection 
claims, including bilateral knee condition.  The RO again 
described what the evidence must show to support his service 
connection claims and told him that to establish entitlement 
to an increased evaluation for a service-connected 
disability, the evidence must show that his service-connected 
condition had gotten worse.  

In the March 2006 letter, the RO also discussed the 
assignment of disability ratings and effective dates and 
explained that depending on the disability involved, it would 
assign a rating from 0 percent to as much as 100 percent and 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The RO explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  The RO told 
the Veteran that if he had any information or evidence that 
he had not previously told VA about or had not submitted, and 
that information or evidence concerned the level of his 
disability, he should submit it or tell VA about it.  The RO 
stated that examples of evidence the Veteran should identify 
included:  information about on-going treatment records, 
including VA or other federal treatment records he had not 
previously told VA about; recent Social Security 
Administration determination; statement from employers as to 
job performance, lost time, or other information regarding 
how his condition affects his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The RO reiterated that it 
would get any federal records he told VA about and that while 
he was responsible for getting any private records he 
identified, the RO would try to help him if he requested the 
RO to do so.  In the same letter, the RO described the kind 
of evidence considered in determining an effective date and 
provided examples of the evidence the Veteran should identify 
or provide.  

Finally, in May 2008, the Houston RO sent the Veteran a 
letter in response to the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, in an increased rating claim, 
adequate section 5103(a) notice requires that VA notify the 
claimant that to substantiate an increased rating claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increased in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in the May 2008 letter referred to above, the 
RO discussed the assignment of disability ratings and 
explained that depending on the disability involved, it would 
assign a rating from 0 percent to as much as 100 percent and 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The RO explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment and the 
impact of the condition on daily life.  

The RO told the Veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, and that information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the Veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  As an 
enclosure to the June 2008 letter, the RO provided rating 
criteria pertaining to hearing impairment and arthritis.  It 
also included the general rating formula for diseases and 
injuries of the spine and the formula for rating 
intervertebral disc syndrome, both of which became effective 
in September 2003.  

The Board is aware there is no letter to the Veteran 
concerning the increased rating for his service-connected low 
back disability that contains the level of specificity set 
forth in Vazquez-Flores concerning rating criteria in effect 
prior to revisions that became effective in September 2003.  
The Board finds, however, that such notice error was not 
prejudicial because review of the record demonstrates that 
the Veteran was provided with information sufficient for a 
reasonable person to have understood what is necessary to 
substantiate his increased rating claim with respect to 
rating criteria prior to revisions.  In this regard, the 
July 2003 statement of the case explained the criteria for 
the rating lumbar spine disabilities based on limitation of 
motion, intervertebral disc syndrome, and lumbosacral strain 
as in effect at that time.  Also, in its January 2006 
supplemental statement of the case, the RO outlined the 
rating criteria for diseases and injuries of the spine (with 
specific application to arthritis) that went into effect as 
of September 2003 and the earlier criteria for lumbosacral 
sprain.  Also, in its November 2007 supplemental statement of 
the case, the RO again outlined the general rating formula 
for diseases and injuries of the spine and formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, all of which had become effective in 
September 2003.  

The Veteran had the opportunity to respond to all of this 
information as well as the information in the letters 
outlined above.  The Veteran's service connection and 
increased rating claims were subsequently readjudicated by 
the RO, and the RO last issued a supplemental statement of 
the case in July 2008.  Moreover, the Veteran had 
representation throughout the adjudication of his claims, 
which is a factor that may be considered by the Board.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438.  Based on the 
foregoing, the Board finds that a reasonable person would 
have understood from the information that the RO provided to 
the Veteran what was necessary to substantiate each of his 
claims, including his increased rating claims.  

The Board thus finds that the Veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his service connection claims and his increased 
rating claims, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the Veteran in May 2008.  
Although this was after the initial adjudication of the 
claims on appeal, the RO thereafter readjudicated each of the 
claims and issued a supplemental statement of the case in 
July 2008.  The Court has held that a supplemental statement 
of the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes readjudication of the claims.  As a matter of 
law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, the RO has obtained medical records 
identified by the Veteran, both from VA and military medical 
facilities.  Further, the Veteran's service treatment records 
are in the claims file, and the Veteran has been provided 
multiple VA examinations in conjunction with his claims.  As 
noted in the Introduction, the Veteran testified at a Board 
hearing held at VA facilities in San Antonio, Texas, in 
February 2009.  At that time, the Veteran submitted the 
report of a September 2003 hearing evaluation at Wilford Hall 
Medical Center.  The Board notes that a copy of the same 
report was already of record; in any event, the Veteran 
waived initial consideration of that evidence by the RO.  The 
Veteran has not indicated that he has or knows of any 
additional information or evidence pertaining to his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of certain chronic diseases, including 
arthritis, will be presumed if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Court has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Service treatment records show the Veteran was seen in early 
January 1974 and at that time reported he had had 
intermittent right knee pain for a year.  In a January 1974 
X-ray report dated approximately a week later, X-rays of the 
right knee were reported as normal.  In mid-January 1974, the 
Veteran was seen in the emergency room of an Air Force clinic 
with the chief complaint of having slipped on hydraulic fluid 
and injured his right leg.  The assessment was right knee 
pain, chronic.  The examiner gave the Veteran a knee brace.  

Service treatment records show the Veteran was seen with 
complaints of pain in the left leg and back in late 
August 1982, and it was noted he had been seen at an 
emergency room visit two days earlier with burning pain in 
his left hip radiating down his left leg with an assessment 
of sciatica, left.  At the clinic visit, the Veteran gave a 
history of pain in the lateral aspect of his knees off and 
on.  After examination, the assessment was low back pain, 
probable herniated nucleus pulposus, L5.  Medication was 
prescribed.  When the Veteran returned several days later, he 
said he felt better, and after examination, the assessment 
was low back pain with resolution.  The Veteran was put on a 
temporary profile for three weeks.  

The Veteran's service treatment records do not otherwise 
include mention of either of his knees.  At his service 
retirement examination in January 1990, the Veteran answered 
no to the question of whether he had ever had or now had a 
trick or locked knee.  On clinical evaluation, the examiner 
evaluated the Veteran's lower extremities as normal.  

Post-service medical records show that at an Agent Orange 
Registry examination in February 2002, the Veteran reported 
that while he was in the Air Force he worked on the flight 
line on concrete wearing boots and lifting heavy objects.  In 
addition, he was a drill sergeant for eight years, which 
involved marching all the time.  The Veteran reported that he 
noticed in 1975, after Vietnam, that with weather changes he 
had pain in both knees.  He said the pain would be constant 
and his knees were difficult to bend.  He said the problems 
were aggravated by prolonged walking, standing, and weather 
changes.  He said he had not ever taken medication for this.  
On examination, there was pain in both knees, and there was 
grating underneath the patella in both knees.  There was no 
crepitus on flexion and extension.  

Emergency room records from Wilford Hall Medical Center show 
the Veteran was seen in May 2002 and at that time reported 
that he had had eight days of left knee pain secondary to 
strain on a tread mill.  He also reported an antalgic gait.  
The clinical assessment after examination was left knee 
strain.  An Ace wrap, crutches, and Motrin were prescribed.  
In a May 2002 X-ray report of the same date it was noted that 
the Veteran had a history of a twisted left knee.  The 
radiologist stated that no acute fracture was identified.  He 
said he noted patellofemoral degenerative change, and he said 
he noted a smoothly contoured elongated bony excrescence at 
the posterolateral aspect and posteromedial aspect of the 
proximal fibula on the left.  The radiologist said this 
likely represented an exostosis.  The impression was 
suprapatellar effusion without fracture and proximal fibular 
exostosis versus prior injury.  

Records from Kelly Family Medical Clinic show that when the 
Veteran was seen in July 2003 with a primary complaint 
regarding his chronic low back pain, he said that his knees 
would be painful at times as well.  After examination, the 
assessment included knee pain, question of degenerative joint 
disease, question of PFS (patellar femoral syndrome).  In a 
July 2003 report of bilateral knee X-rays, it was noted that 
the reason for the X-ray order was pain in both knees 
(chronic), with pain mostly in anterior knees and worse with 
walking.  In the X-ray report for both knees, the radiologist 
said there was mild tricompartmental joint space narrowing 
most consistent with mild osteoarthritic changes.  He said 
there was no change in the sessile osteochondroma of the left 
proximal fibula.  The impression was:  left fibular sessile 
osteochondroma; no change from May 2002; mild osteoarthritis.  

When the Veteran was seen at a male wellness examination at 
the same clinic two days later, still in July 2003, review of 
systems was positive for joint pain.  After examination, the 
assessment included low back pain/knee pain, likely 
degenerative joint disease.  

VA outpatient records show that in July 2006, the Veteran 
complained of some swelling to his right knee.  He gave a 
history of an injury to the right knee during the military.  
On examination of the right knee, range of motion was normal, 
and there was no crepitus or effusion.  X-rays of the knees 
in August 2006 showed mild degenerative osteophytosis, 
bilaterally.  There was minimal medial joint space narrowing 
on the right.  

At a VA orthopedic examination in February 2007, the Veteran 
gave a history of having injured his right knee in 1974 after 
he slipped on brake fluid and fell onto his right knee.  The 
Veteran recalled that he was evaluated and treated with a 
knee brace and Tylenol for pain.  He said he recovered well 
following the injury to his knees but he said that ever since 
he continued to have intermittent knee pain, not to a level 
of constant knee pain.  He also stated he has pain to his 
left knee, but more so to the right knee.  The physician 
noted that X-rays of the knees in February 2002 had shown 
degenerative changes and that X-rays in July 2006 showed 
degenerative osteophytosis, bilaterally, with minimal medial 
joint space narrowing on the right.  The diagnosis after 
examination was bilateral mild osteoarthritis of the knees.  
The physician, who reported that he had reviewed the claims 
file, stated that it was his opinion that the history 
provided to him by the Veteran was accurate.  The physician 
said that physical examination findings in concert with the 
medical history/record and radiologic findings do not support 
the association of the diagnosis with the Veteran's active 
military duty time.  The physician said the more likely 
etiologies for these diagnoses are the more common etiologies 
for osteoarthritis, including, but not limited to age, 
obesity, deconditioning, heredity, ethnicity, concomitant 
health issues, and post-service occupation.  

VA progress notes show that in March 2007, the Veteran's 
complaints included knee pain, and there was a plan for a 
physical therapy consultation.  

X-rays of the Veteran's knees taken at Wilford Hall Medical 
Center in May 2007 showed mild narrowing of joint space 
lateral femorotibial joint, bilaterally, with some bilateral 
osteophytes.  There was focal prominence of the lateral 
cortex of the proximal fibula on the left, which the 
radiologist said might represent remote trauma or also could 
represent an osteochondroma.  The radiologist said it was 
unchanged compared to the prior study from July 2003.  

In a letter dated in late May 2007, Lawrence Lenderman, M.D., 
an orthopedic surgeon, wrote about the Veteran's low back 
disability and plans for treatment.  In addition, he said 
that clinical examination of the knees revealed medial joint 
line tenderness, bilaterally, with no instability, and he 
said this may represent an internal derangement.  Dr. 
Lenderman said plain films looked fine, and he said there 
were no arthritic spurring and/or significant arthritic 
changes.  

When he was seen by a VA primary care nurse in March 2008, 
the Veteran's complaints included knee pain, and he said the 
pain was made worse by wet cold weather.  

At the February 2009 hearing, the Veteran testified that his 
job as crew chief working on the flight deck was entirely on 
concrete and involved carrying heavy toolboxes.  He testified 
there would sometimes be hydraulic fluid all over the floor.  
He testified things could happen and there sometimes was a 
lot of slipping.  He also testified he was a drill instructor 
for eight years and in that job he had to do a lot of 
running.  He testified he had to drill the recruits on the 
pad, which meant he was on concrete the whole time.  The 
Veteran testified that he had problems with his knees during 
that timeframe, but stated that he could not go to the 
dispensary and say his legs were hurting because that was 
part of the job.  He testified that when you do that, maybe 
it's time leave the job.  

At the hearing, the Veteran testified that although he did 
not spend a lot of time on sick call, he treated his knees 
himself by bandaging them, and he said he put on some heat 
pads and used to wear a knee brace.  He testified that when 
he fell on hydraulic fluid in the hanger, he did not just 
fall, but rather spread his leg and it went sideways.  The 
Veteran also testified that his knees became swollen and that 
the flight line made them swell.  He said that on the flight 
line he was either walking or was on his knees because the 
aircraft are so low.  He said he sometimes used to think that 
he would burst the veins in his kneecaps from being on his 
knees.  He testified that at the time they did not use knee 
pads.  

The Veteran contends that service connection should be 
granted for right and left knee disabilities.  He argues that 
these conditions had their original manifestations during his 
active duty or were caused by his military service-related 
disabilities and experiences.   The Veteran's DD Forms 214 
confirm that he was an aircraft maintenance specialist, 
military training instructor, technical training instructor, 
and aircraft maintenance supervisor, and that he retired in 
May 1990 after 20 years of active service.  

The medical records outlined above, including the February 
2007 VA examination, establish that the Veteran has diagnoses 
of osteoarthritis of both knees.  The question that the Board 
must decide is whether the Veteran's current osteoarthritis 
is attributable to service.  

The Board notes there is no post-service medical evidence of 
record pertaining evaluation or treatment of knee complaints 
earlier than the February 2002 VA Agent Orange Registry 
examination when the Veteran reported he noticed pain in both 
knees starting in service in 1975.  As of the time of the 
February 2002 examination, the examiner noted grating 
underneath the patella in both knees.  When he was treated 
for a left knee strain that occurred on a tread mill in 
May 2002, X-rays showed patellofemoral degenerative changes 
on the left, and X-rays of both knees in July 2003 showed 
what a military radiologist said was mild tricompartmental 
joint space narrowing most consistent with mild 
osteoarthritic changes.  At various subsequent military and 
VA clinic visits after that assessments included possible 
degenerative joint disease and patellofemoral syndrome, and 
Dr. Lenderman in May 2007 talked about possible internal 
derangement, but no examiner expressed an opinion as to 
etiology.  

Although the Veteran has testified that he has had knee 
problems since service, there is no medical evidence that 
shows arthritis to a degree of 10 percent or within the first 
post-service year, precluding the grant of service connection 
for arthritis of either knee on a presumptive basis.  
Further, the absence of any treatment records or diagnosis 
relating to any knee problems for decades after service is 
significant evidence against the claim.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As to the question of whether the Veteran's current right and 
left knee disabilities had their onset in service or are 
otherwise related to service, this requires competent 
evidence as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In 
such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Court has instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this case, the only medical evidence that addresses the 
etiology of the Veteran's knees disabilities is squarely 
against the claims.  This is the report of the February 2007 
VA orthopedic examination.  The VA physician reviewed the 
claims file, including service treatment records and post-
service medical records, and acknowledged the Veteran's 
reports of having injured his knees in service, including 
having slipped on hydraulic fluid, and his reports of having 
continued to have intermittent knee pain ever since.  
Further, the physician stated it is his opinion that the 
history provided by the Veteran was accurate.  Nonetheless, 
the physician said that the physical examination findings in 
concert with the medical history and records, and 
radiographic films do not support association of the 
diagnosis of mild osteoarthritis of the knees with the 
Veteran's active service, and further the physician suggested 
more likely etiologies and including age, obesity, and 
deconditioning, among others.  

The Board is left with the Veteran's opinion that his current 
right and left knee disabilities originated in service or are 
causally related to service.  The Veteran does not contend, 
nor does the evidence show, that he has medical education, 
training, or experience, and his opinion that his current 
bilateral knee disabilities are causally related to the 
conditions of service or injury in service is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The Board also notes that the Veteran's 
assertions, no matter how sincere, are not probative of a 
medical nexus between the claimed disability and an in-
service disease, injury, or event.  See Voerth v. West, 13 
Vet. App. 118, 120 (1999).  His statements and hearing 
testimony are not, therefore, probative of the etiology of 
his current bilateral knee disabilities, including arthritis, 
including whether there is a relationship to service.  

In summary, the Board finds there is no evidence of any left 
or right knee disability at the time the Veteran retired from 
service and no competent evidence of arthritis of either knee 
to a compensable degree within one year following his last 
day of service.  Further, the greater weight of the evidence 
is against finding a nexus between the Veteran's current 
bilateral knee disabilities and service or any incident of 
service, including running and drilling on concrete or 
slipping on hydraulic fluid while repairing aircraft and 
working on the flight line.  The Board therefore concludes 
that the preponderance of the evidence is against each of the 
claims, and service connection for right knee disability or 
left knee disability is not warranted on a direct or 
presumptive basis.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Increased ratings-in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the Veteran's claims, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

Rating for low back disability

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether the disability warrants an 
increased evaluation.  VA's General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
may be applied only for periods from and after the effective 
date of the regulatory change.  The Veteran does, however, 
get the benefit of having both the old and new regulations 
considered for the period after the effective date of the 
change.  See VAOPGCPREC 3-00.  That guidance is consistent 
with the longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).  VA must consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the diagnostic codes; "functional loss" may occur as a 
result of weakness, fatigability, incoordination or pain on 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  With any form of arthritis, painful 
motion is an important factor of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The Board is, 
however, precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Therefore, to the extent 
that the veteran's back symptoms are not distinguished by 
examiners, the Board will generally treat them as part of the 
service-connected low back disability.  

Review of the record shows that the Veteran suffered a low 
back injury in service in 1980 related to removal of a fuel 
tank from an F-4 aircraft.  Medical records show he was 
subsequently seen multiple times for complaints of radiating 
low back pain.  In August 1982, he was seen in an emergency 
room with left sciatica, and gave a history of pain on the 
lateral aspect of the knees off and on.  Straight leg testing 
was positive, and the assessment was low back pain with 
probable herniated nucleus pulposus.  Symptoms resolved after 
rest and a profile.  In April 1988, the Veteran was seen with 
right sided buttock pain and antalgic gait.  There was 
decreased flexion of the lumbar spine, tenderness at the 
gluteus medius insert, spasm, and positive straight leg 
raising, bilaterally.  The assessment was low back strain 
with possible herniated nucleus pulposus.  Bed rest, Motrin, 
and Valium were prescribed.  At his January 1990 retirement 
examination, the Veteran reported his history of recurrent 
low back pain, and the examiner found diffuse tenderness in 
the lumbar region.  

At his initial VA examination in July 1990, the Veteran 
reported daily back pains behind his pelvis and down his 
right leg.  He said he had morning stiffness and soreness 
that got better and then recurred in the afternoon.  X-rays 
of the lumbosacral spine showed very early and tiny marginal 
osteophytes arising from the superior margin of the articular 
surfaces of L3 and L4; vertebral bodies were all relatively 
normal in vertical height and contour.  On clinical 
examination, there was limitation of motion of the lumbar 
spine, and straight leg raising caused low back pain at 
80 degrees.  The diagnosis was lumbar spondylosis.  

In a rating decision dated in October 1990, the RO granted 
service connection for lumbosacral strain with minimal 
osteophytes at L3-L4 and awarded a 10 percent rating form 
June 1990.  

At a VA examination in July 1991, the Veteran reported he had 
continued to have chronic recurrent lumbosacral stiffness and 
discomfort and complained of numbness in both legs with pain 
in the right leg and knee.  On examination, there was some 
limitation of motion of the lumbosacral spine, and the 
examiner said there was no sensory impairment to the lower 
extremity.  There was satisfactory and equal strength in the 
lower extremities.  The diagnostic impression was chronic 
lumboscaral discomfort without clinical evidence of 
neurologic impairment at this time.  In a September 1991 
rating decision, the RO continued the 10 percent rating for 
the Veteran's service-connected low back disability.  

The Veteran filed a claim for an increased rating for his 
service-connected low back disability in March 2003.  In its 
May 2003 rating decision, the RO denied an increased rating, 
and the Veteran's disagreement with that decision led to this 
appeal.  During the course of the appeal, in a decision dated 
in January 2006, a Decision Review officer at the RO granted 
an increased rating, to 20 percent effective July 26, 2005, 
and the Veteran continued his appeal.  

Prior to July 26, 2005, the RO characterized the Veteran's 
service-connected low back disability as lumbosacral strain 
with minimal osteophytes at L3 - L4 and rated it under 
Diagnostic Code 5295 for lumbosacral strain.  Effective 
July 26, 2005, the RO characterized the disability as mild 
degenerative joint disease of the lumbosacral spine with 
osteophytic spurring and rated it 20 percent disabling under 
Diagnostic Code 5242 for degenerative arthritis of the spine.  

The Board will initially address the matter of entitlement to 
a rating in excess of 10 percent for the Veteran's service-
connected low back disability prior to July 26, 2005, 
followed by consideration of entitlement to a rating in 
excess of 20 percent from that date.  Because the Veteran 
filed his increased rating claim in March 2003, prior to 
revision of the Rating Schedule relative to lumbosacral spine 
and limitation of motion of the lumbosacral spine, the old 
rating criteria are potentially applicable throughout the 
entire rating period.  

At a VA orthopedic examination in April 2003, the Veteran 
reported his low back pain had gradually increased since 
service now including his buttocks and causing numbness to 
both legs.  He said his back pain was constant and graded it 
as 7 on a scale of 10.  The Veteran said the pain increased 
with cutting grass, bending, lifting more than 80 pounds, 
twisting, turning, standing more than 30 minutes, sitting 
more than 40 minutes, and ascending stairs.  The Veteran said 
he occasionally wore a lumbosacral corset, and he reported 
that treatment had been with non-steroidal anti-
inflammatories, narcotic analgesics, and other "pain 
killers."  The Veteran said that because of his low back, in 
the past year he had lost approximately 7 days from his work 
as a vocational high school instructor, but he was unsure as 
to how many of those days were for physician-prescribed bed 
rest or limitation.  

At the April 2003 VA examination, there was tenderness to 
palpation in the midline of the lumbosacral junction and 
transversely in the lumbar area.  There was no paravertebral 
muscle spasm.  There was forward flexion of the lumbar spine 
to 100 degrees, extension to 15 degrees, lateral bending to 
20 degrees, bilaterally, rotation to the left to 20 degrees, 
and rotation to the right to 15 degrees.  There were no 
radicular symptoms with straight leg raising.  Goldthwaite's 
test was unobtainable due to the Veteran's body mass.  Lower 
extremity strength was normal, and sensation appeared to be 
intact.  The examiner noted that February 2002 X-rays of the 
lumbar spine had shown multiple levels of degenerative change 
with facet arthropathy.  The diagnosis after examination was 
degenerative disc disease, lumbosacral spine, with facet 
arthropathy but without objective evidence of lower extremity 
radiculopathy and previously diagnosed lumbosacral strain, 
currently without objective evidence of spasm.  

The Veteran was seen at the Family Medicine Clinic at Kelly 
Air Force Base in July 2003 with complaints of sharp constant 
low back pain without radiation.  He told the physician that 
the pain would come and go but was worse when doing 
activities such as working in his yard.  He said that at 
times the pain radiated down into both legs.  On examination, 
there was flexion of the spine to 80 degrees and extension to 
between 10 and 15 degrees.  Motion was symmetrical, side to 
side.  Strength was 5/5 in the lower extremities, sensation 
was intact, and deep tendon reflexes were symmetrical.  There 
was mild tenderness to palpation of the right lower lumbar 
region.  The assessment was low back pain, likely 
degenerative joint disease.  The physician noted that old 
X-rays showed only mild degenerative joint disease.  In a 
July 2003 X-ray report, the radiologist's findings were 
minimally increased retrolisthesis and intervertebral disc 
space loss at L3-L4.  He said that otherwise, lumbar 
curvature and alignment were stable.  The impression was 
moderate progression of L3-L4 spondylotic disease and 
listhesis.  

A VA MRI (magnetic resonance imaging) study of the lumbar 
spine in early December 2003 showed mild retrolisthesis of L3 
onto L4.  A large Schmorl's node was seen involving the 
inferior end plate of L3 on the right aspect of the vertebral 
body.  At the same level, there was diffuse disc desiccation 
and disc space narrowing.  This was also seen at the level of 
L4-L5.  Diffuse disc bulges were noted at these levels with 
mild bilateral neuroforaminal narrowing.  At the level of L5-
S1, there was a small central disc protrusion.  Canal 
stenosis was seen at the levels of L3 and L4 with extensive 
surrounding epidural fat.  The impression was degenerative 
disc disease from the levels of L3-L4 to L5-S1 with epidural 
lipomatosis and bulges contributing to mild canal stenosis at 
the levels of L3-L4 and L4-L5.  

The report of an MRI study of the lumbar spine done at 
Wilford Hall Medical Center in late December 2003 notes a 
history of chronic low back pain with pain down both legs.  
The findings included a very minimal retrolisthesis of L3 on 
L4, and moderate L3-L4 and L4-L5 disc space narrowing and 
desiccation.  The overall impression was mild degenerative 
changes with congenital AP canal narrowing at L3-L4 through 
L5 - S1.  

VA X-rays of the lumbar spine in January 2004 showed a grade 
1 retrolisthesis of L3 over L4 and mild disc height narrowing 
with osteophytosis at the L3-L4 level.  The impression was L3 
over L4 mild retrolisthesis with degenerative changes at the 
L3-L4 level.  

When he was seen in a VA neurosurgery clinic in mid-
January 2004, the Veteran stated he had learned to live with 
his low back pain, remaining very active, continuing to work 
as a high school automotive instructor, exercising weekly at 
this gym, and walking with his wife.  He presented at the 
clinic because his pain had slowly started to worsen over the 
past few months.  The Veteran described the pain as 
intermittent, band-like in location at the L3-L4 level, with 
radiation down the lateral legs to his knees.  He stated the 
pain was aggravated by movement, coughing, and straining with 
bowel movements.  He said the pain was alleviated by pain 
medication and careful movements.  Physical examination 
showed tenderness to the L3-L4 area of the low back.  Lower 
extremity strength was 5/5, bilaterally, deep tendon reflexes 
were 2+, bilaterally, and sensation to light touch and 
pinprick was normal.  The physician said that radiology 
reports, which included MRI study report, were reviewed with 
staff, and no nerve compromise or threatening processes were 
noted.  The physician said no surgical intervention was 
presently necessary.  He recommended that the Veteran 
continue with present pain management and advised him to stop 
any movements that would strain his back, including heavy 
lifting.  He told him to stop gym exercises that strained his 
back and not to do odd movements at work.  He advised him to 
start walking 30 minutes per day.  He also counseled the 
Veteran on weight loss.  

The VA physician ordered additional X-rays, and in an 
addendum report dated in late January 2004 stated that he 
reviewed those findings with another physician.  He said the 
Veteran has L3-L4 retrolisthesis, etiology from ligamentous 
laxity, which is most probably the major contributing factor 
to the Veteran's pain.  He said the Veteran is in no danger 
of paralysis.  He said elective surgery could be performed 
with placement of a rod and brace for stabilization if 
desired by the Veteran.  

At a VA primary care clinic visit in mid-February 2004, the 
Veteran stated his back pain was about a 9 on a scale of 10.  
He described the pain as located in the low back and 
radiating to both legs.  He said he was exercising on a 
treadmill.  The physician noted the late-December 2003 MRI 
study from Wilford Hall Medical Center was put in the 
Veteran's chart.  In May 2004, it was noted that the Veteran 
reported that back pain was still present and said he was 
going to Kelly Air Force Base for physical therapy and was 
doing exercises including some weight lifting and using the 
treadmill.  In May 2005, the Veteran reported continuing low 
back pain, and the physician's assessment was that the 
Veteran still had pain and increased pain with activity.  The 
physician prescribed Mobic.  

X-rays of the lumbar spine were taken at Wilford Hall Medical 
Center in July 2005.  The radiologist stated the images 
demonstrated stable Grade I retrolisthesis of L3 on L4, and 
he said there was mild degenerative disease most prominent at 
L3-L4 and L4-L5.  

At a VA fee-basis orthopedic examination in July 2005, the 
Veteran was noted to have a history of low back pain since a 
1980 back injury in service.  The general history was that 
the pain was initially intermittent and recently became 
constant and more intense.  The Veteran reported that the 
pain was burning, aching, oppressive, sharp, and throbbing in 
nature.  He said the pain level was 10 on a scale of 10 and 
that the pain could be elicited by physical activity and 
stress and also came on by itself.  He said the pain was 
relieved by medication and physical therapy and that he could 
function with medication.  The Veteran said the pain traveled 
to his upper back, shoulder, and both legs.  The Veteran 
stated that the condition does not cause incapacitation.  He 
reported it was very difficult to stand up straight and walk, 
difficult to sit on the commode, get into a car, and put on 
shoes.  He said he had missed work five times in the past 
year because of his condition.  

At the July 2005 examination, it was noted that the Veteran 
is 5 feet 9 inches tall and weighs 263 pounds.  His posture 
and gait were within normal limits.  The physician said that 
examination of the thoracolumbar spine revealed complaints of 
radiation of pain on movement, walking, and bending.  There 
was no muscle spasm.  There was tenderness on palpation.  
Straight leg raising was negative on the right and positive 
on the left.  There was no ankylosis of the spine.  Range of 
motion was:  flexion to 50 degrees with pain at 50 degrees; 
extension to 20 degrees with pain at 20 degrees; lateral 
flexion to 20 degrees with pain at 20 degrees, bilaterally; 
and rotation to 20 degrees with pain at 20 degrees, 
bilaterally.  The physician said that joint function of the 
spine was additionally limited by fatigue and pain after 
repetitive use but he was unable to ascertain the additional 
limit of the joint function in degrees.  He said that joint 
function was not additionally limited by weakness, lack of 
endurance, and incoordination after repetitive use.  There 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  On neurological 
examination, motor and sensory functions of the lower 
extremities were within normal limits.  On testing of lower 
extremity reflexes, knee jerk and ankle jerk were 2+, 
bilaterally.  The physician noted that lumbar spine X-rays 
showed degenerative arthritis.  In an addendum, the physician 
reported the clinical diagnosis was mild degenerative joint 
disease of the lumbar spine with osteophytic spurring.  

At a VA primary care clinic visit in December 2005, the 
Veteran stated he was doing exercises and doing "OK."  He 
said he was not taking medications.  The Veteran was advised 
to continue his blood pressure medication.  At a clinic visit 
in April 2006, the Veteran reported difficulty walking and 
chronic low back pain.  

At a VA orthopedic examination in February 2007, it was noted 
the Veteran's history included an acute back strain 
in 1980 secondary to catching onto a fuel tank as it fell.  
The Veteran stated he had had intermittent episodes of low 
back pain since then, now to the degree of daily constant 
pain.  He currently described his pain as sharp and 
"freezing" to his low back with radiation to the right 
lateral thigh, sometimes associated with a subjective feeling 
of numbness.  He rated his pain as 8 to 9  on a scale of 10.  
He reported the back pain was precipitated by "wrong turns 
and movements," long episodes of standing, or long episodes 
of sitting.  He stated it had not affected his ability to 
drive a car.  The physician noted the Veteran used a cane in 
the right hand for walking and stated he could walk about two 
blocks before his had to pause secondary to worsening of his 
low back pain.  The Veteran reported that his medications 
provided only mild relief of his back pain.  The Veteran 
denied bowel or bladder incontinence related to his back 
pain, and reported he was able to perform all activities of 
daily living without difficulties and that he was able to 
perform all the physical requirements of his current 
profession.  He reported he had not missed work secondary to 
his low back pain.  

At the February 2007 VA exanimation, the physician noted 
there was a normal lordotic curvature of the lumbar spine.  
The back was tender along the paraspinous muscles on both 
sides throughout the low back.  There was no palpable muscle 
spasm or firmness to paraspinal muscles.  Muscle strength was 
5/5 in all muscle groups in each lower extremity, and 
sensation was intact.  Knee jerks and ankle jerks were 1/4 
and symmetrical.  Straight leg raising was negative at 
90 degrees, bilaterally.  Range of motion was: forward 
flexion to 35 degrees with pain throughout motion; extension 
to 25 degrees with pain at 25 degrees; right lateral flexion 
to 18 degrees; left lateral flexion to 20 degrees; and 
rotation to 26 degrees, bilaterally.  The physician said he 
found no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, for example, with 
repetition, except as noted.  The physician noted the results 
of the prior MRI and X-ray studies of the lumbar spine.  He 
reported the diagnosis of degenerative disc disease with mild 
canal stenosis of level L3-L4 and L4-L5 of the lumbar spine.  

Wilford Hall Medical Center X-rays of the lumbar spine in 
May 2007 showed mild retrolisthesis of L3 on L4.  There was 
disc narrowing at L3-L4 and L4-L5, and there was facet joint 
arthrosis at L4-L5 and L5-S1.  An MRI of the lumbar spine was 
done in May 2007.  The radiologist's impression was 
multilevel degenerative change with epidural lipomatosis at 
the L3 and L4 levels resulting in moderate canal stenosis, 
with the appearance of progression of the degree of nerve 
root crowding from prior studies at both of these levels.  
The impression also included mild bilateral neuroforaminal 
stenosis at L3/L4.  

In his letter dated in late May 2007, Dr. Lenderman noted the 
results of the December 2003 and May 2007 MRI studies of the 
lumbar spine as well as the May 2007 plain films.  He said 
the results showed a lumbar spine slip at L3-L4 with a little 
retrolisthesis and some disc space narrowing and a protrusion 
at L3-L4 that was not present in 2003.  He said there had 
obviously been some progression of this disc injury, which he 
said probably began with the injury in 1980.  Dr. Lenderman 
said the Veteran had been able to work through it, but was 
now having more difficulty and probably needed more 
aggressive treatment, initially in the form of epidural 
steroid injections.  Dr. Lenderman said he also recommended 
weight reduction, home exercises, and medications, including 
Celebrex and Ultram ER, for pain.  

In a VA outpatient record dated in March 2008, it was noted 
that the Veteran reported chronic back pain.  

At the February 2009 hearing, the Veteran testified that he 
continued to have low back pain and said that when he mowed 
the lawn or washed dishes he had to lean over because of 
certain pain.  He said the pain radiated and was chronic, and 
he would rather go onto his knees than bend his back.  He 
testified that he did not want to take certain medications 
like Vicodin or heavy ones, and just took Tylenol.  He 
testified that the pain radiates down the sides of both legs, 
and he testified the back pain, which was like a charley 
horse, interfered with normal sex.  



Rating prior to July 26, 2005

Relative to rating spine disabilities, VA changed the rating 
criteria for intervertebral disc syndrome effective as of 
September 23, 2002.  The rating criteria for spinal 
disabilities other than intervertebral disc syndrome did not 
change at that time.  Effective September 26, 2003, VA 
changed the Rating Schedule to provide a single set of 
criteria for rating conditions of the spine.  

On review of the record, the Board finds that prior to 
July 26, 2005, the Veteran's service-connected low back 
disability, was manifested primarily by slight limitation of 
motion of the lumbar spine, tenderness to palpation and, 
substantial chronic pain with increased pain on use.  

The Board first notes that the prior to September 2002, 
intervertebral disc syndrome producing mild symptoms 
warranted a 10 percent rating, and moderate symptoms with 
recurring attacks warranted a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Intervertebral disc 
syndrome producing severe disability with recurring attacks 
and little intermittent relief warranted a 40 percent rating, 
while intervertebral disc syndrome that resulted in 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  Id.  

The amended rating criteria for intervertebral disc syndrome 
that became effective as of September 23, 2002, provided two 
alternative means to rate a claim:  the "incapacitating 
episode" method and the "combined ratings" method.  For 
purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1) (2003).  The combined rating method required 
combining under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations.  "Chronic 
orthopedic and neurologic manifestations" mean orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

The Board has considered whether it would be appropriate to 
rate the Veteran's service-connected lumbar spine disability 
under the code for intervertebral disc syndrome.  The Board 
notes, however, that although the Veteran has at times 
complained of radiating low back pain, the medical evidence 
does not include neurological findings associated with 
symptoms of intervertebral disc syndrome, as no examiner has 
identified impairment of strength, sensation, or reflexes in 
the lower extremities, and as to consideration of a rating 
based on incapacitating episodes, the record does not show, 
nor does the Veteran contend, that a physician has prescribed 
bed rest for his service-connected low back disability.

The Board will next consider the rating criteria for spine 
disabilities other than intervertebral disc syndrome as they 
were in effect prior to September 26, 2003.  

As noted above, the evidence shows that prior to July 26, 
2005, the Veteran's service-connected low back disability was 
manifested primarily by slight limitation of thoracolumbar 
motion, tenderness to palpation and substantial chronic pain 
with increased pain on use.  As X-rays of the lumbar spine 
have shown degenerative joint disease, the Board will 
consider the rating criteria for arthritis.  

Prior to September 2003, as now, degenerative arthritis was 
evaluated under Diagnostic Code 5003.  That diagnostic code 
states that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Slight limitation of motion of the lumbar spine warranted a 
10 percent rating; moderate limitation of motion of the 
lumbar spine warranted a 20 percent rating; and severe 
limitation of motion warranted a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Another potentially applicable diagnostic code is Diagnostic 
Code 5295 for lumbosacral strain.  Mild lumbosacral strain 
with characteristic pain on motion warranted a 10 percent 
rating.  38 C.F.R. § 7.71a, Diagnostic Code 5295 (2003).  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warranted a 20 percent rating.  Id.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
rating.  Id.  

If the Veteran's service-connected low back disability is 
rated as arthritis, the codes for limitation of spine motion 
prior to September 2003 may be used.  The pertinent evidence 
showing measurements of lumbar spine motion prior to 
July 2005 includes the April 2003 VA examination and 
July 2003 measurements of lumbar flexion and extension at the 
Family Medicine Clinic at Kelly Air Force Base.  Although 
there was flexion to 100 degrees in April 2003, the remaining 
evidence shows limitation of motion in all planes, but there 
was still flexion to 80 degrees in July 2003, and there was 
extension to at 15 degrees at both exams.  This in the 
Board's judgment amounts to no more than slight limitation of 
motion of the lumbar spine, which would warrant a 10 percent 
rating under Diagnostic Code 5292.  

The record does, however, document that examining physicians 
advised the Veteran to limit painful movements, and it is 
notable that the physician who examined the Veteran in 
May 2005 specified the Veteran had increased pain with 
activity.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that such is evidence of functional 
loss due to pain contemplated by 38 C.F.R. § 4.40, functional 
loss due to pain on movement of a joint contemplated by 
38 C.F.R. § 4.45 (which specifies that disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing are related considerations) and also 
demonstrate painful motion with joint pathology addressed by 
38 C.F.R. § 4.59.  Under these circumstances, in the Board's 
judgment the additional disability associated with painful 
motion warrants the assignment of the next higher rating for 
limitation of motion of the lumbar spine, which is 
a 20 percent rating under Diagnostic Code 5292.  This does 
not, however, meet or approximate severe limitation of motion 
required for a 40 percent rating under Diagnostic Code 5292.  

Prior to July 26, 2005, the Board finds no basis for a rating 
higher than 20 percent under the rating criteria in effect 
prior to September 2003.  In this regard, as discussed 
earlier, the record does not include neurological findings 
associated with symptoms of intervertebral disc syndrome 
under Diagnostic Code 5293.  As to the possibility of a 
40 percent rating under Diagnostic Code 5295, the evidence 
does not show even the muscle spasm on forward bending or 
unilateral loss of lateral spine motion required for a 
20 percent rating for lumbosacral strain, much less the 
criteria for a 40 percent rating under that code.  

The Board has considered whether, from the date of changes to 
the Rating Schedule that became effective September 26, 2003, 
a rating in excess of 20 percent could have been assigned for 
the Veteran's low back disability under the revised criteria 
from that date and prior to July 26, 2005.  Those changes 
provide a single set of criteria for rating conditions of the 
spine termed General Rating Formula for Disease and Injuries 
of the Spine (General Rating Formula).  See 68 Fed. Reg. 
51454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243(2004)).  The General Rating 
Formula includes criteria for evaluating limitation of motion 
and ankylosis, and a note following the General Rating 
Formula states that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment are to be evaluated separately, under an 
appropriate diagnostic code.  

The new diagnostic code number for vertebral fracture or 
dislocation is Diagnostic Code 5235, and that for lumbosacral 
strain is Diagnostic Code 5237.  Degenerative arthritis of 
the spine is to be rated under Diagnostic Code 5242 under the 
General Rating Formula or under Diagnostic Code 5003, which 
has remained unchanged.  Effective September 26, 2003, the 
diagnostic code number for intervertebral disc syndrome is 
Diagnostic Code 5243, and it is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior Diagnostic Code 5293 in effect as of September 23, 
2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees warrants a 20 percent rating, or a 
20 percent rating may be assigned if there is muscle spam or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Forward flexion of the thoracolumbar 
spine limited to 30 degrees or less warrants a 40 percent 
rating.  Under the General Rating Formula, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  The next higher rating under the General 
Rating Formula is 100 percent, which requires unfavorable 
ankylosis of the entire spine.  Vertebral body fracture with 
loss of 50 percent or more of the height warrants a 
10 percent rating.  

Application of the rating criteria that became effective in 
September 2003 does not benefit the Veteran.  The 
incapacitating episodes option under Diagnostic Code 5243 is 
not applicable, as the evidence does not document periods of 
extended bed rest prescribed by a physician.  Further, the 
maximum orthopedic rating under the General Rating Formula 
would be 10 percent, or at most 20 percent with consideration 
of additional disability due to flare-ups and application of 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  This is 
because between September 26, 2003 and July 25, 2005, there 
was no showing of muscle spasm or guarding, let alone 
abnormal gait or abnormal spinal contour needed for 
a 20 percent rating.  Even if the earlier ranges of motion 
are considered, forward flexion was at worst 85 degrees and 
the combined motion was 190 degrees, which does not meet or 
approximate forward flexion limited to 60 degrees or combined 
motion limited to 120 degrees required for a 20 percent 
rating much less the limitation of forward flexion of the 
thoracolumbar spine to 30 degrees required for the next 
higher 40 percent rating under the General Rating Formula.  

Rating from July 26, 2005

As with the rating for the Veterans' service-connected low 
back disability prior to July 26, 2005, the Board finds the 
prior rating criteria is more favorable to the Veteran than 
are the revised criteria.  Based on review of the evidence, 
the Board finds that from July 26, 2005, the Veteran's 
service-connected low back disability has been manifested 
primarily by moderate limitation of motion of the lumbar 
spine with tenderness to palpation and substantial chronic 
pain with increased pain on use.  

Again, under the prior rating criteria, the Board finds it 
most favorable to the Veteran to rate the disability based on 
the criteria degenerative arthritis and limitation of motion 
of the lumbar spine.  In this regard, at the July 2005 
examination, there was forward flexion to 50 degrees (more 
than half of the normal 90-degree range) and by the time of 
the February 2007 examination there was forward flexion to 
35 degrees (only slightly more than one third of the 
normal 90-degree range) while in the remaining planes, the 
motion was approximately two thirds of normal 30-degree 
range.  This, in the Board's judgment, amounts to moderate 
limitation of lumbar spine motion supporting a 20 percent 
rating under Diagnostic Code 5292.  Although the physician 
who conducted the July 2005 examination could not quantify 
additional limitation of motion in terms of degrees, he did, 
however, make a specific finding that joint function of the 
spine was additionally limited by fatigue and pain after 
repetitive use.  Further, at the February 2007 examination, 
the physician not only found pain at extremes of motion 
during extension, he found pain throughout the forward 
flexion, which was limited to 35 degrees.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that such is evidence of functional loss due to 
pain contemplated by 38 C.F.R. § 4.40, functional loss due to 
pain on movement of a joint contemplated by 38 C.F.R. § 4.45 
(which specifies that disturbance of locomotion and 
interference with sitting, standing and weight-bearing are 
related considerations) and also demonstrate painful motion 
with joint pathology addressed by 38 C.F.R. § 4.59.  Under 
these circumstances, in the Board's judgment the additional 
disability associated with painful motion warrants the 
assignment of the next higher rating for limitation of motion 
of the lumbar spine, which is a 40 percent rating under 
Diagnostic Code 5292.  

As discussed earlier, in the absence of medical evidence of 
intervertebral disc syndrome and associated neurological 
findings, there is no basis for consideration of a higher 
rating under Diagnostic Code 5293 for intervertebral disc 
syndrome under the old rating criteria, and no rating higher 
than 40 percent is available under the old Diagnostic 
Code 5295 for lumbosacral strain.  

The Board has also considered the revised rating criteria, 
but again there has been no showing of incapacitating 
episodes, and under the General Rating Formula, the next 
higher rating, which is 50 percent, requires unfavorable 
ankylosis of the entire thoracolumbar spine.  Even with 
consideration of the substantial pain associated with the 
Veteran's service-connected low back disability, the Board 
cannot find that his symptoms are equivalent to, or 
approximate, unfavorable ankylosis of the entire 
thoracolumbar spine.   

In summary, the Board concludes that under the rating 
criteria in effect prior to September 26, 2003, a rating of 
20 percent may be assigned for the Veteran's service-
connected back low back disability prior to July 26, 2005, 
and that a 40 percent rating may be assigned from that date.  
As explained earlier, there is no basis upon which a higher 
rating may be obtained under any applicable diagnostic code 
or codes.  

Rating for bilateral hearing loss

Historically, the record shows that the Veteran has reported 
extensive noise exposure in service associated with working 
on and around jet aircraft and that the RO, in a rating 
decision dated in October 1990, granted service connection 
for bilateral hearing loss with a noncompensable rating 
effective in June 1990, the day after the Veteran's 
retirement from active service.  The Veteran filed his claim 
for an increased (compensable) rating for bilateral hearing 
loss in March 2003.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  
38 C.F.R. § 4.85(d).  The Rating Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  38 C.F.R. 
§ 4.85(a).  Examinations will be conducted without the use of 
hearing aids.  Id.  

In this case, at an April 2003 VA audiology examination, the 
Veteran complained of hearing difficulties in both ears, 
which he stated had developed gradually over the years.  He 
also reported dizzy spells in which he felt he was spinning, 
unsteady, and light-headed with nausea and vomiting.  Pure 
tone thresholds, in decibels (db), were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

15
15
50
50
LEFT

25
25
55
55

Speech audiometry revealed speech recognition ability of 
94 percent in each ear using the Maryland CNC list.  The pure 
tone average was 33 db in the right ear and 40 db in the left 
ear.  These audiologic results produce a numeric designation 
of Level I in each ear.  

At a hearing evaluation at Wilford Hall Medical Center in 
September 2003, the Veteran reported hearing loss and 
constant tinnitus.  He also reported vertigo, which he said 
was reduced by medication.  Pure tone thresholds, in decibels 
(db), were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

40
40
65
65
LEFT

45
45
70
65

The audiologist said that word recognition scores were 
excellent; but the report does not show there was use of the 
Maryland CNC word list.  The pure tone average was 53 db in 
the right ear and 56 db in the left ear, and the audiologist 
recommended hearing aids.  

VA outpatient records show that in January 2004, the Veteran 
was seen with a scheduled appointment for hearing aid 
selection.  The VA audiologist noted the Veteran was 
insistent upon being fit with hearing aids based on the 
recent Wilford Hall Medical Center audiogram even though the 
audiologist said it appeared to indicate poorer hearing than 
the Veteran had recently shown at that VA facility.  The 
Veteran agreed to allow adjustment of the hearing aids if the 
resulting fitting was too powerful for him.  The hearing aids 
were issued to the Veteran in March 2004.  

At a VA audiology examination in January 2007, the Veteran 
complained of hearing difficulties in both ears, and he 
reported chronic dizzy spells in which he said he felt he was 
spinning, unsteady, and light-headed with nausea and 
vomiting.  Pure tone thresholds, in decibels (db), were as 
follows:  




HERTZ




1000
2000
3000
4000
RIGHT

20
20
50
50
LEFT

25
30
55
55

Speech audiometry revealed speech recognition ability of 
94 percent in each ear using the Maryland CNC list.  The pure 
tone average was 35 db in the right ear and 41 db in the left 
ear.  These audiologic results produce a numeric designation 
of Level I in each ear.  

At a hearing evaluation at Wilford Hall Medical Center in 
June 2007, the Veteran reported difficulty hearing at times 
and said he had constant ringing in both ears.  He also 
reported episodes of vertigo two or three times a month.  
Pure tone thresholds, in decibels (db), were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

20
20
50
50
LEFT

20
25
55
60

The audiologist said there was good word recognition in both 
ears; the report does not show the use of the Maryland CNC 
word list for speech discrimination testing.  The pure tone 
average was 35 db in the right ear and 40 db in the left ear.  

At the February 2009 hearing, the Veteran referred to having 
received his hearing aids from VA and said he wears them once 
in a while, particularly at home when watching television.  
The Veteran testified that he was exposed to loud aircraft 
noise in service and said he minimized his problems when he 
had annual hearing tests in service because he did not want 
to complain.  The Veteran said that currently he has 
difficulty understanding a conversation if the other person 
is not facing him.  The Veteran also testified that he has 
problems understanding speech when there is background noise.  
The Veteran testified about extensive problems with ringing 
in his ears, balance, and vertigo. 

Only the VA audiometry results outlined above may be used in 
the decision regarding the Veteran's claim for an increased 
rating for his service-connected bilateral hearing loss, 
because, as required by 38 C.F.R. § 4.85(a), those 
examinations included the Maryland CNC speech discrimination 
test as well as a pure tone audiometry test.  The results of 
each of the VA audiology tests, that is the examinations in 
both April 2003 and January 2007, resulted in a numeric I 
designation of the right ear and I for the left ear.  When 
there is a Level I numeric designation for both ears, the 
rating criteria provide for a noncompensable rating.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board has carefully considered all potentially applicable 
regulatory provisions.  Table VIa at 38 C.F.R. § 4.85 
provides evaluations based on pure tone thresholds averages, 
only, without consideration of speech discrimination test 
results.  This table and the evaluation based on pure tone 
thresholds alone may be used only in certain circumstances 
authorized by the regulations.  38 C.F.R. § 4.85(c) permits 
the use of Table VIa when the examiner certifies that the use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  

As pointed out earlier, the hearing evaluations from Wilford 
Hall Medical Center do not include speech discrimination 
results based on the Maryland CNC word list, but this alone 
is not enough to permit the use of Table VIa because the 
audiologist did not say that the use of speech discrimination 
testing was not appropriate, rather he used a different test.  
In that regard, the Board notes that at the audiologist who 
conducted the September 2003 hearing evaluation said the word 
recognition scores were excellent in both ears, and the 
audiologist who conducted the June 2007 tests said there was 
good word recognition in both ears.  Neither audiologist 
certified that the use of the speech discrimination test is 
not appropriate.  Thus, the provisions of 38 C.F.R. § 4.85(c) 
do not authorize evaluation on pure tone thresholds alone.  

The Board acknowledges that the Veteran feels he has less 
than perfect hearing.  Less than perfect hearing is not, 
however, the standard by which compensable ratings are 
assigned.  The schedular criteria are specific, and the 
Veteran's hearing loss is not of sufficient severity to 
warrant a compensable rating.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

The Board acknowledges that the Veteran has reported he has 
difficulty hearing conversations and cannot hear the 
television at volumes that seem normal to others.  The Board 
must emphasize, however, that under the Rating Schedule, the 
fact that a Veteran's hearing is less than optimal does not 
translate into a compensable disability rating.  Indeed, the 
Rating Schedule, which has been described above, makes it 
clear that monetary compensation may be awarded only when a 
veteran's hearing has degraded to a certain measurable level.  
The level of disability that warrants a compensable rating 
has not been demonstrated here.  The Board further notes that 
at each of the audiometry examinations both at VA and Wilford 
Hall Medical Center as well as at the February 2009 hearing, 
the Veteran reported ringing and buzzing sounds in both ears 
as well as vertigo with light-headedness, dizziness, nausea, 
and vomiting relieved with medication.  These symptoms have 
not been considered by the Board in the evaluation of the 
Veteran's service-connected bilateral hearing loss because 
the Veteran has previously been awarded service connection 
for tinnitus and vertigo, and each of those disabilities has 
been assigned a separate 10 percent rating, and the ratings 
for those disabilities are not at issue here.  

In order for the Veteran to obtain consideration of factors 
outside of the Rating Schedule, the requirements for an 
extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).  
The Court has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell, 9 Vet. App. at 339 
(the Board may affirm a RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  In this 
case, the VA audiology examinations in April 2003 and 
January 2007 were conducted before the examination worksheets 
were revised to include the effects of hearing loss 
disability on occupational functioning and daily life.  The 
audiologists did not provide any description of the 
functional effects of the Veteran's hearing disability.  The 
Veteran has not, however, presented any evidence that the 
testing was defective or that there was any prejudice caused 
by any deficiency in the examinations.  Further, the Board 
has taken into consideration the Veteran's recent hearing 
testimony concerning difficulty hearing conversations when he 
is not facing a person or in background noise and his 
practice of using his hearing aids when he watches 
television.  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the Veteran has been hospitalized for his 
hearing loss disability at any time, let alone frequently.  
The Board is likewise unable to find that the Veteran's 
hearing loss has resulted in marked interference with 
employment within the meaning of the regulation.  In this 
regard, although the Veteran has reported that in the past he 
missed a work because of musculoskeletal disabilities and he 
has not said, nor does the record show, that his hearing loss 
interfered with his work or caused him to miss work.  The 
Board therefore finds there is no indication in the record 
that schedular evaluations are inadequate to evaluate the 
impairment in the Veteran's earning capacity due to his 
service-connected bilateral hearing loss and concludes that 
referral for application of extraschedular provisions is not 
warranted.  

In view of the foregoing, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an increased (compensable) rating for his service-
connected bilateral hearing loss on both a schedular and an 
extraschedular basis.  Accordingly, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The appeal must be denied.  


ORDER

Entitlement to service connection for right knee disability 
is denied.  

Entitlement to service connection for left knee disability is 
denied.  

A 20 percent rating is granted for the Veteran's service-
connected low back disability prior to July 26, 2005, subject 
to the law and regulations governing the payment of monetary 
benefits.  

A 40 percent rating is granted for the Veteran's service-
connected low back disability from July 26, 2005, subject to 
the law and regulations governing the payment of monetary 
benefits.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for PTSD.  The RO has denied the claim on the 
basis of the absence of evidence of a diagnosis of PTSD and 
the lack of evidence of a verifiable stressor.  At the 
February 2009 hearing, the Veteran's representative stated 
that the Veteran had a diagnosis of PTSD and he believed that 
was in the record, and the Veteran testified that shortly 
after his retirement from service he went to VA for some 
sessions with other Veterans who had also been in Vietnam.  
He further testified that he did not continue with that group 
because he believed he should be able to help himself.  
Additionally, the Board notes that in a memorandum dated in 
April 2003, the Veteran's representative requested that 
records for the Veteran be obtained from Wilford Hall Air 
Force Medical Center regarding treatment for PTSD within the 
last 12 months.  There is no indication that any such mental 
health care records have been associated with the claims 
file.  

The Veteran testified about stressful events in service, 
including his job in service of putting safety clips in live 
bombs that remained on aircraft after some missions.  He also 
testified that while he was stationed at Pho Cat in Vietnam, 
he saw wounded Army personnel returning from combat missions, 
and he also testified about having been subjected to incoming 
enemy fire at the base.  In this regard, the Board notes that 
the Veteran's DD Form 214 for service from May 1970 to 
July 1973 states specifically that the Veteran had service in 
Vietnam.  The Veteran also testified about various 
psychiatric symptoms he has experienced since service.  In 
this regard, and in view of the recent decision of the Court 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it is the 
judgment of the Board that the Veteran's claim is more 
appropriately framed as entitlement to service connection for 
psychiatric disability, to include PTSD.  

In order to facilitate a decision in this case, the Board 
will remand for additional development, to include action to 
attempt to obtain VA and/or Vet Center records concerning 
group treatment the Veteran reports he received in the months 
following his retirement from service, which was in May 1990.  
The Board will also request that action be taken to obtain 
any mental health care records from Wilford Hall Medical 
Center.  In addition, the Board will request that action be 
taken to determine the dates and duration of the Veteran's 
deployment to Pho Cat, Vietnam, and a determination as to 
whether the base was subject to incoming fire during the time 
the Veteran was there.  Also, the Board will request that the 
Veteran be provided a VA examination to identify any acquired 
psychiatric disability, to include PTSD, and an opinion as to 
its etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the VA medical facility or 
Vet Center where he participated in group 
sessions with other veterans in 1990, and 
request that he identify, if possible, 
the months in which they met.  With this 
information, take action to attempt to 
obtain and associate with the claims file 
any VA or Vet Center records of those 
sessions pertaining to the Veteran.  

In addition, request that the Veteran 
provide as specific information as 
possible as to when he was assigned to 
the base at Pho Cat, Vietnam, and the 
designation of his unit at that time.  
Then, using any information obtained from 
the Veteran as well as information in the 
claims file, take action to attempt to 
determine whether the base at Pho Cat was 
subject to incoming during the time the 
Veteran was there.  All action to obtain 
the requested information should be 
documented in the claims file.  

Ask the Veteran to verify whether, and if 
so when, he has received any mental 
health care or counseling at Wilford Hall 
Medical Center, Lackland Air Force Base, 
at any time since service, to include 
during the period from April 2002 to 
April 2003.  With any necessary 
authorization from the Veteran, take 
action to attempt to obtain and associate 
with the claims file any such records 
identified by the Veteran.  

2.  Then, arrange for a VA psychiatric 
examination to determine the nature and 
etiology of any acquired psychiatric 
disability, to include PTSD.  After 
review of the record and examination of 
the Veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current acquired psychiatric 
disability had its onset in service or is 
causally related to any incident of 
service, to include putting safety clips 
in bombs that remained on aircraft after 
retuning from missions and/or incoming 
enemy fire at the Veteran's base in 
Vietnam if that has been corroborated.  

The claims file must be provided to the 
examiner prior to the examination and 
that it was available for review should 
be noted in the examination report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
psychiatric disability, to include PTSD.  
If the benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


